IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                                                            FILED
                       ___________________________ U.S. COURT OF APPEALS
                                                     ELEVENTH CIRCUIT
                                                       JANUARY 24, 2012
                               No. 11-12856
                                                          JOHN LEY
                           Non-Argument Calendar
                                                           CLERK
                       ___________________________

                     D.C. Docket No. 3:11-cr-00010-LC-1



UNITED STATES OF AMERICA,

                                                                 Plaintiff-Appellee,

                                    versus

IRA JEROME MILLENDER, JR.,
a.k.a. Ira Jerome Millander, Jr.,

                                                           Defendant-Appellant.

                       ___________________________

                  Appeal from the United States District Court
                      for the Northern District of Florida
                       ___________________________

                              (January 24, 2012)

Before CARNES, WILSON and BLACK, Circuit Judges.

PER CURIAM:
      Ira Jerome Millender, Jr., appeals his sentence of 180 months’

imprisonment, followed by 5 years of supervised release, imposed after he pled

guilty to possessing firearms as a convicted felon, in violation of 18 U.S.C.

§ 922(g)(1). The district court enhanced Millender’s sentence under the Armed

Career Criminal Act (“ACCA”), 18 U.S.C. § 924(e), because it found he had four

qualifying predicate convictions. Millender argues that in applying the ACCA, the

district court erred by counting his 1992 conviction on two counts of aggravated

battery as two separate prior convictions.

      “We review de novo a district court’s determination of whether two crimes

constitute a single criminal episode or two separate felonies for purposes of

section 924(e).” United States v. Spears, 443 F.3d 1358, 1360 (11th Cir. 2006).

      “Under the ACCA, a defendant convicted under 18 U.S.C. § 922(g) is

subject to § 924(e)(1)’s mandatory minimum sentence of fifteen years if the

defendant has ‘three previous convictions . . . for a violent felony or a serious drug

offense, or both, committed on occasions different from one another.’” United

States v. Sneed, 600 F.3d 1326, 1329 (11th Cir. 2010) (quoting 18 U.S.C.

§ 924(e)(1)). While Millender argues the district court erred in counting the 1992

conviction as two separate prior convictions, both he and the Government

recognize that Millender would have three qualifying predicate offenses under the

                                          2
ACCA, even if the district court had not committed the purported counting error.1

Therefore, the alleged error would have had no impact on Millender’s substantive

rights or the outcome of his sentencing proceedings. Accordingly, we conclude

that any error in applying the ACCA was harmless and affirm the sentence.

       AFFIRMED.




       1
          Millender claims that one of the other predicate convictions is invalid but does not
appear to have challenged that conviction here or in any other court.

                                                 3